Citation Nr: 1437111	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993 and from November 1996 to November 2000.    
This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In January 2012, the Board denied service connection for lumbar degenerative disc disease, thoracic scoliosis, and/or osteoarthritis of the thoracic spine; granted an initial rating of 30 percent for cephalgia, granted an initial 10 percent rating for right knee limited motion in flexion, granted an initial 10 percent rating for right knee limited motion in extension, granted an initial 10 percent rating for left knee limited motion in flexion, granted an initial 10 percent rating for left knee limited motion in extension, granted an initial 10 percent rating for left knee recurrent subluxation; remanded the issue of entitlement to service connection for tinnitus to the RO to obtain an examination and nexus opinion; and remanded the raised issue of entitlement to TDIU to the RO for development.  An October 2012 rating decision granted entitlement to service connection for tinnitus and assigned a 10 percent rating effective February 22, 2006.  A March 2013 Supplemental Statement of the Case (SSOC) denied entitlement to TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the January 2012 Board remand included the raised issue of entitlement to TDIU, which was denied by the RO in a March 2013 SSOC.  Although VA examinations of the Veteran's service-connected disabilities were obtained in July and September 2012, including on the issue of entitlement to TDIU, the Board finds that the evidence of record is insufficient for a reasoned determination on the issue of entitlement to TDIU.  Although the VA examiner in July 2012 concluded that the Veteran's service-connected cephalgia, bilateral knee disabilities, tinnitus, and right toe disability did not render him unable to secure and maintain substantially gainful employment, and a different examiner addressed the Veteran's service-connected PTSD, there is no TDIU opinion on file that takes all of the Veteran's service-connected disabilities, both physical and mental, into consideration in determining whether a grant of TDIU is warranted.  Additionally, the September 2012 VA opinion is unclear with respect to whether the Veteran's PTSD renders him unemployable because the examiner notes at one point that the Veteran's PTSD symptoms are not severe enough to interfere with occupational and social functioning but subsequently notes that the Veteran's PTSD causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner's final remark is that the Veteran's symptoms of PTSD, without taking his other psychiatric disabilities or his physical disorders into consideration, do not appear to eliminate his current capacity for physical or sedentary employment.  Consequently, additional development is warranted prior to final Board adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for any service-connected disability since October 2012, which is the date of the most recent medical evidence of record.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  Thereafter, the AMC/RO will arrange for review of the claims files by an appropriate health care provider to determine whether the Veteran's service-connected disabilities taken together are severe enough to prevent him from gainful employment.  The following considerations will govern the opinion:

a. The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the reviewer, and the reviewer must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The reviewer must specify the dates encompassed by the Virtual VA records that were reviewed.  

b. After reviewing the claims files, the reviewer must provide an opinion on whether the Veteran's service-connected disabilities taken together are severe enough to prevent him from securing or follow a substantially gainful occupation. 

c. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she must so state. 

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence. 

e. If any current examinations are needed in order to provide the requested opinion, the examinations will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.  However, the Veteran should not be required to report for another examination as a matter of course if it is not found to be necessary.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (2013) (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  After the above have been completed, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

